[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO DETERMINE APPEALABILITY
On March 11, 1997 arguments were heard on Plaintiff's motion dated October 21, 1996, filed pursuant to Practice Book § 4002C and Defendant's objection to the granting of such motion.
It is determined that the issue decided in this court's decision to grant Defendant's motion to strike, as rendered in its Memorandum of Decision dated August 23, 1996, and subsequently reaffirmed in its decision dated September 30, 1996 denying Plaintiff's motion to reargue, is of such significance to the determination of the outcome of this case that the delay incident to the appeal would be justified.
Jerry Wagner Trial Judge Referee